HARRIS, Chief Judge.
We affirm the court’s order granting the grandmother’s visitation. However, it is apparent from the record that there was a scrivener’s err’or made in paragraph one of the court’s written order by which the grandparents (plural) appear to have been awarded visitation rights. In its oral pronouncement, the court made it clear that it intended visitation rights only for the grandmother. The step-grandfather has no visitation rights of his own, although the court’s order does provide that he may be present when the grandmother exercises her visitation rights with her grandchildren.
*602As clarified, the court’s order is AFFIRMED.
W. SHARP and GRIFFIN, JJ., concur.